     Case 1:20-cv-01490-DAD-BAM Document 16 Filed 08/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SAMUEL ROMERO,                                    Case No. 1:20-cv-01490-DAD-BAM
12                      Plaintiff,                     ORDER RE STIPULATION FOR
                                                       PROTECTIVE ORDER
13          v.
                                                       (Doc. 31)
14   WAL-MART STORES, INC., a Delaware
     Corporation, and DOES 1-10, inclusive,
15
                        Defendants.
16

17
            On August 2, 2021, the parties filed a stipulated protective order. (Doc. 15.) Following
18
     review, the Court adopts the stipulated protective order. The parties are advised that pursuant to
19
     the Local Rules of the United States District Court, Eastern District of California, any documents
20
     subject to the protective order to be filed under seal must be accompanied by a written request
21
     which complies with Local Rule 141 prior to sealing. The party making a request to file
22
     documents under seal shall be required to show good cause for documents attached to a non-
23
     dispositive motion or compelling reasons for documents attached to a dispositive motion. Pintos
24
     v. Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009). Within five (5) days of any
25
     approved document filed under seal, the party shall file a redacted copy of the sealed document.
26
     The redactions shall be narrowly tailored to protect only the information that is confidential or
27
     was deemed confidential.
28
                                                      1
     Case 1:20-cv-01490-DAD-BAM Document 16 Filed 08/04/21 Page 2 of 2


 1          Additionally, the parties shall consider resolving any dispute arising under the protective

 2   order according to the Court’s informal discovery dispute procedure.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    August 4, 2021                              /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
